SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) o Definitive Information Statement PURCHASE POINT MEDIA CORP. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Preliminary Copy dated January 11, 2008 SCHEDULE 14C INFORMATION STATEMENT Pursuant to Regulation 14C of the Securities Exchange Act of 1934, as amended PURCHASE POINT MEDIA CORP. 6950 Central Highway Pennsauken, NJ 08109 Telephone: (658) 488-9333 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD , 2008 Pennsauken, New Jersey January, 2008 A Special Meeting of Stockholders (the "Special Meeting") of Purchase Point Media Corp., a Minnesota corporation (the "Company"), will be held at , on , , 2008, at 9:00 A.M. (local time) for the following purposes: (1) To effect a 1 for 20 reverse stock split of our outstanding common stock, in connection with our acquisition of Power Sports Factory, Inc. completed on September 5, 2007; (2) change the name of our company from Purchase Point Media Corp. to Power Sports Factory, Inc.; and (3) To transact such other business as may properly come before the Special Meeting and any adjournment or postponement thereof. The Board of Directors has fixed the close of business on , 2008, as the record date for determining the stockholders entitled to notice of and to vote at the Special Meeting and any adjournment or postponement thereof. Shares of Common Stock can be voted at the meeting only if the holder is present at the meeting in person or by valid proxy. All stockholders are cordially invited to attend the meeting. By Order of the Board of Directors, /s/ Steven A. Kempenich Steven A. Kempenich Chief Executive Officer WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY 2 PURCHASE POINT MEDIA CORP. 4950 Central Highway Pennsauken, New Jersey 08109 INFORMATION STATEMENT Special Meeting of Stockholders to be Held , 2008 This Information Statement is being furnished by Purchase Point Media Corp., a Minnesota corporation (the "Company"), to holders of its common stock of record on January , 2008 (the "Record Date") in connection with a Special Meeting of Stockholders (the "Special Meeting") to be held at , on , 2008, at 9:00 A.M. (local time), and any adjournment or postponement thereof. At such meeting, stockholders will consider and act upon proposals to amend the Company's Articles of Incorporation to (1) to effect a 1 for 20 reverse stock split of our outstanding common stock, in connection with our acquisition of Power Sports Factory, Inc. completed on September 5, 2007; and (2) change the name of our company from Purchase Point Media Corp. to Power Sports Factory, Inc. You are entitled to vote at the Special Meeting if you owned shares of the Company’s common stock as of the close of business on the Record Date, January , 2008. You will be entitled to cast one vote for each share of Common Stock that you owned as of that time. As of that date, we had 98,503,940 shares of Common Stock outstanding. Our board of directors on May 11, 2007, approved the amendments to our Certificate of Incorporation to effect a 1 for 20 reverse stock split of our outstanding common stock and to change the name of our company from Purchase Point Media Corp. to Power Sports Factory, Inc. Stockholders who own in excess of 50% of the Company's outstanding common stock have advised us that they intend to vote in favor of each of the proposals set forth above. It is anticipated, therefore, that the proposals will be approved. The amendments to the Company's Certificate of Incorporation (the "Certificate of Amendment") are more fully described below, and a copy of the Certificate of Amendment is attached as Exhibit "A". Stockholders of the Company should consider carefully the matters discussed in this Information Statement before casting their vote. The proposed Certificate of Amendment will become effective when it has been accepted for filing by the Secretary of State of the State of Minnesota. We anticipate that our Company will file the Certificate of Amendment shortly following the Special Meeting to be held on , 2008. The entire cost of furnishing this Information Statement will be borne by our Company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held on the record date. We anticipate that this Information Statement will be mailed on or about , 2008, to our shareholders of record. This notice also describes the acquisition and business of Power Sports Factory, Inc. ("Power Sports Factory"), which acquisition we completed on September 5, 2000. A condition subsequent of the acquisition is that we effect the 1-for-20 reverse split of our common stock. The acquisition of Power Sports Factory was effected by our issuing 1,650,000 shares of our Series B Convertible Preferred Stock that, upon effectiveness of the reverse split of our common stock, will automatically convert into 16,500,000 shares of common stock. Power Sports Factory is engaged in the importation, marketing, distribution and sale of motorcycles and scooters. Subsequent to the completion of the acquisition of Power Sports Factory, our principal business activity has been the business activities of Power Sports Factory that existed prior to the completion of the business combination transaction. Our principal executive office is located at 6950 Central Highway, Pennsauken, NJ 08109. You should rely only on the information or representations provided in or referred to in this Information Statement. The Company has not authorized anyone else to provide you with information. You should not assume that the information in this Information Statement is accurate as of any date other than the date on the cover page of this document. 3 PLEASE NOTE THAT THIS IS NOT AN OFFER TO PURCHASE YOUR SHARES. INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON Except as disclosed elsewhere in this Information Statement, none of the following persons have any substantial interest, direct or indirect, by security holdings or otherwise in any matter to be acted upon: 1. any director or officer of our company since January 1, 2006, being the commencement of our last completed audited financial year; 2. any associate or affiliate of any of the foregoing persons. The shareholdings of our directors and officers are set forth below in the section entitled “Principal Shareholders and Security Ownership of Management”. PRINCIPAL SHAREHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of the Company's common stock as of January 1, 2008, and on an as adjusted basis following effectiveness of the Reverse Split, by (a) each person known by the Company to own beneficially more than 5% of the Company's common stock, (b) each director of the Company who beneficially owns common stock, and (c) all officers and directors of the Company as a group. Each named beneficial owner has sole voting and investment power with respect to the shares owned. As of January 1, 2008, there were 98,503,940 shares of common stock outstanding. Following effectiveness of the Reverse Split, it is estimated that there will be approximately 27,917,357 shares of common stock outstanding. Name of Stockholder Number of Shares of Common Stock Owned Beneficially at January 1, 2008 % Outstanding Stock at January 1, 2008 Number of Shares of Series B Preferred Stock Owned Beneficially at January 1, 2008 Number of Shares of Common Stock Owned Beneficially as Adjusted Following Effectiveness of Reverse Split and Conversion of Preferred Stock % Outstanding Stock as Adjusted Following Effectiveness of Reverse Split Steve Rubakh (1) 60,000,000 60.91% 287,400 5,874,000 21.04% Folsom Family Holdings (2) 3,337,500 3.39% 200,000 2,166,875 7.76% Amtel Communications, Inc. (3) 3,337,500 3.39% 166,875 0.60% Raymond A. Hatch (4) 250,000 * 12,500 * Steven A. Kempenich (5) 139,833 1,398,333 5.01% All Officers and Directors as a Group 63,587,500 64.55% 9,451,708 33.86% Less than 1%. 4 (1) Mr. Rubakh’s address is c/o Power Sports Factory, Inc., 6950 Central Highway, Pennsauken, NJ 08109.Does not include 287,400 shares of Series B Preferred Stock also issued to Mr. Rubakh on September 5, 2007, in connection with the acquisition of Power Sports Factory, which shares will be converted into 2,874,000 shares of common stock upon the effectiveness of the planned 1-for-20 reverse split of our common stock. (2) Consists of shares held by Folsom Family Holdings. Mr. Folsom has a 10% interest in such entity. Mr. Folsom's address is 1100 Melville Street, Suite 320, Vancouver, B.C. V6E 4A6 Canada. Does not include 3,337,500 shares owned by Amtel Communications, Inc. Mr. Folsom is an officer of Amtel. Folsom Family Holdings was issued 200,000 shares of Series B Preferred Stock in exchange for the cancellation of obligations owing to Mr. Folsom by the Company. (3) The address of Amtel is c/o Martin and Associates, #2100-1066 West Hastings Street, Vancouver, British Columbia, Canada V6E 3X2. To the knowledge of the Company, Amtel has approximately 65 stockholders and 10% to 15% of Amtel is owned by Rurik Trust, a Grand Cayman Islands Trust formed in 1986. The Company is not aware of any other shareholder owning over 5% of Amtel. Mr. Albert Folsom is President of Amtel, but does not own any shares of Amtel and has no ownership interest, direct or indirect, in Amtel. (4) The address of Raymond A. Hatch is c/o Corporate House, elville, Vancouver, B.C. VC64A6 Canada. (5) Does not include 139,833 shares of Series B Preferred Stock issued to Mr. Steven A. Kempenich, our Chief Executive Officer and a Director, on September 5, 2007, in connection with the acquisition of Power Sports Factory, which shares will be converted into 1,398,333 shares of common stock upon the effectiveness of the planned 1-for-20 reverse split of our common stock. Mr. Kempenich’s address is c/o Power Sports Factory, Inc., 6950 Central Highway, Pennsauken, NJ 08109. AMENDMENTS TO OUR COMPANY'S CERTIFICATE OF INCORPORATION Background On April 24, 2007, as previously reported, the Company entered into a Share Exchange and Acquisition Agreement (the “Share Exchange Agreement”), by and among the Company, Power Sports Factory (somtimes referred to herein as“PSF”), and the shareholders of PSF. The Board of Directors of the Company determination to enter into the Share Exchange Agreement was to acquire an operating business that would have the potential to benefit the Company’s shareholders and increase shareholder value. The Share Exchange Agreement provided for our acquiring all of the outstanding shares of PSF in exchange for shares of PPMC common stock. We have filed preliminary Information Statements under the Securities Exchange Act of 1934, as amended, with regard to a 1:20 reverse split (the “Reverse Split”) of outstanding common stock in connection with the Share Exchange Agreement, as well as changing our name to Power Sports Factory, Inc.On May 14, 2007, as a part of the plan of acquisition of PSF, the Company issued 60,000,000 shares of common stock to Stanislav Rubakh, the major shareholder of PSF. On August 31, 2007, the Company determined to complete the acquisition of PSF so that the business operations of the two companies would be consolidated by issuing convertible preferred stock that would convert to common stock following effectiveness of the Reverse Split and file, following completion of the acquisition, an amended Preliminary Statement with regards to the Reverse Split and change of the Company’s name. The Company entered into an amendment, dated as of August 31, 2007 (the “Amendment”) to the Share Exchange Agreement, that provided for a completion of the acquisition of PSF at a closing held on September 5, 2007. At the closing the Company issued 1,650,000 shares of a new Series B Convertible Preferred Stock (the “Preferred Stock”) to the shareholders of PSF, to complete the acquisition of PSF by us.Each share of Preferred Stock is convertible into 10 shares of our common stock following effectiveness of the Reverse Split, at which time, each share of Preferred Stock is automatically converted into 10 shares of common stock. 5 The following table shows the authorized and issued and outstanding shares of common stock and preferred stock as of January 1, 2008, and on an as adjusted basis following effectiveness of the Reverse Split: Title of Security Authorized At January 1, 2008 Outstanding as of January 1, 2008 To Be Authorized Following Effectiveness of Reverse Split To Be Outstanding Following Effectiveness of Reverse Split Common Stock 100,000,000 shs. 98,503,940 shs. 100,000,000* shs. 27,917,357 Series B Convertible Preferred Stock 3,000,000 shs. 2,299,216 shs. 3,000,000** -0- *Following effectiveness of the Reverse Split, 72,082,643 shares of the authorized 100,000,000 shares of common stock remain available for issuance. **Following effectiveness of the Reverse Split, 700,784 shares of the authorized 3,000,000 shares of the Series B Convertible Preferred Stock remain available for issuance. The Reverse Split would affect only our outstanding common stock, by reducing the outstanding number of shares twenty-fold; it would not affect the number of shares of common stock (100,000,000) that are authorized for issuance under our Articles of Incorporation. Reverse Split of Outstanding Common Stock The Board of Directors of the Company on May 11, 2007, adopted a resolution approving and recommending to the Company's stockholders for their approval an amendment (the “Amendment”) to the Company's Articles of Incorporation to effect a 1 for 20 reverse stock split of our outstanding common stock, as well as for the corporate name change. The reverse stock split, when implemented, will not change the number of authorized shares of common stock or the par value of the common stock. Except for any changes as a result of the treatment of fractional shares, each stockholder who owns 20 or more shares will hold the same percentage of common stock outstanding immediately following the reverse stock split as the stockholder did immediately prior to the reverse stock split, subject to conversion of the Preferred Stock following effectiveness of the Reverse Split. On the record date, we had 98,503,940 shares of our common stock issued and outstanding. The Amendment provides that each Twenty (20) shares of our common stock outstanding immediately prior to the Effective Date of the Amendment (the "Old Shares") will be automatically converted into one (1) share of our common stock (the "New Shares"), thereby reducing the number of outstanding shares of our common stock to approximately 4,925,197 shares, subject to rounding or the issuance of additional shares of our common stock. After conversion of the 2,296,566 outstanding shares of Preferred Stock into 22,965,660 shares of common stock following the effectiveness of the Reverse Split, we will have approximately 27,890,857 shares of common stock outstanding. The Amendment does not change the par value of our common stock or the number of shares of our common stock authorized for issuance. We have no present intention, however, to issue any additional shares of our common stock before the Effective Date of the Amendment. Purpose and Effect of Amendment. Our common stock is currently quoted on the OTC Bulletin Board under the symbol "PPMC.OB" On January 11, 2008, the last sale price of our common stock was $.03 per share. The market price of our common stock is also based on factors which may be unrelated to the number of shares outstanding. These factors include our performance, general economic and market conditions and other factors, many of which are beyond our control. The market price per share of the New Shares may not rise or remain constant in proportion to the reduction in the number of Old Shares outstanding before the reverse stock split. Accordingly, the total market capitalization of common stock after the reverse stock split may be lower than the total market capitalization before the reverse stock split. In the future, the market price of common stock following the reverse stock split may not equal or exceed the market price prior to the reverse stock split. 6 The reverse stock split will affect all of the holders of our common stock uniformly. Any fractional shares existing as a result of the reverse stock split shall be rounded to the next higher whole number to those stockholders who are entitled to receive them as a consequence of the reverse stock split. On the Effective Date of the Amendment, each stockholder will own a reduced number of shares of our common stock, but will hold the same percentage of the outstanding shares as the stockholder held prior to the Effective Date of the Amendment, subject to the conversion of the outstanding Preferred Stock following effectiveness of the Reverse Split. The liquidity of our common stock may be adversely affected by the reduced number of shares outstanding after the reverse stock split. In addition, the split will increase the number of stockholders who own odd-lots. An odd-lot is fewer than 100 shares. Such stockholders may experience an increase in the cost of selling their shares and may have greater difficulty in making sales. The reverse stock split will not affect the par value of our common stock. As a result, on the Effective Date of the Amendment, the stated capital on our balance sheet attributable to our common stock will be reduced in proportion with the reverse stock split and our additional paid-in capital account will be credited with the amount by which the stated capital is reduced. These accounting entries will have no impact on total stockholders' equity. All share and per share information will be retroactively adjusted following the Effective Date of the Amendment to reflect the reverse stock split for all periods presented in future filings. The reverse stock split will have the following effects upon our common stock: * The number of shares owned by each holder of common stock will be reduced twenty-fold; * The number of shares of our common stock which will be issued and outstanding after the Reverse Split will be reduced from 98,503,940 shares to approximately 4,925,197 shares; * After the Reverse Split, the outstanding Preferred Stock will be automatically converted into 22,992,160 shares of common stock, which will result in a total of approximately 27,917,357 shares of common stock as being issued and outstanding following the effectiveness of the Reverse Split. * The per share loss and net book value of our common stock will be increased because there will be a lesser number of shares of our common stock outstanding; * The common stock will remain no par value per share; * All outstanding options, warrants, and convertible securities entitling the holders thereof to purchase shares of common stock will enable such holders to purchase, upon exercise thereof, 20 times fewer of the number of shares of common stock which such holders would have been able to purchase upon exercise thereof immediately preceding the reverse stock split, at the same aggregate price required to be paid therefor upon exercise thereof immediately preceding the reverse stock split. The shares of common stock after the reverse stock split will be fully paid and non-assessable. The Amendment will not change any of the other the terms of our common stock. The shares of common stock after the reverse stock split will have the same voting rights and rights to dividends and distributions and will be identical in all other respects to the shares of common stock prior to the reverse stock split. The conversion of the Preferred Stock into 22,992,160 shares of common stock, upon effectiveness of the Reverse Split, combined with the reduction of the outstanding common stock twenty-fold to approximately 4,925,197 shares of common stock will have a substantial dilutive effect upon the percentage of equity of the Company owned by present stockholders. 7 Because the number of authorized shares of our common stock will not be reduced, an overall effect of the reverse split of the outstanding common stock will be an increase in authorized but unissued shares of our common stock. These shares may be issued by our Board of Directors in its sole discretion. Any future issuance will have the effect of diluting the percentage of stock ownership and voting rights of the present holders of our common stock. Our shares of common stock have no preemptive rights. Following effectiveness of the Reverse Split we would have approximately 27,917,357 shares of common stock outstanding, and approximately 72,082,643 shares of common stock available for issuance.There are currently no set plans or arrangements relating to the possible issuance of any additional shares of common stock. We are not party to any agreements or understandings regarding any acquisitions, nor are any acquisitions under negotiation. The issuance of such additional shares of Common Stock might be disadvantageous to current stockholders in that any additional issuances would potentially reduce per share dividends, if any. Stockholders should consider, however, that the possible impact upon dividends is likely to be minimal in view of the fact that the Company has never paid dividends, has never adopted any policy with respect to the payment of dividends and does not intend to pay any cash dividends in the foreseeable future. In addition, the issuance of such additional shares of Common Stock, by reducing the percentage of equity of the Company owned by present stockholders, would reduce such present stockholders' ability to influence the election of directors or any other action taken by the holders of Common Stock. Our common stock will be quoted on the OTC Bulletin Board at the post-split price on and after the Effective Date of the Amendment. Following the reverse split, the share certificates representing the shares will continue to be valid. In the future, new share certificates will be issued reflecting the reverse stock split, but this in no way will affect the validity of your current share certificates. The reverse split will occur on the Effective Date of the Amendment without any further action on the part of our stockholders. After the Effective Date of the Amendment, each share certificate representing the shares prior to the reverse stock split will be deemed to represent 1/20th of the number of shares shown on the certificate. Certificates representing the shares after the reverse stock split will be issued in due course as share certificates representing shares prior to the reverse stock split are tendered for exchange or transfer to our transfer agent. We request that stockholders do not send in any of their stock certificates at this time. As applicable, new share certificates evidencing New Shares following the reverse stock split that are issued in exchange for share certificate issued prior to the reverse stock split representing Old Shares that are restricted shares will contain the same restrictive legend as on the old certificates. Also, for purposes of determining the term of the restrictive period applicable to the New Shares after the reverse stock split, the time period during which a stockholder has held their existing pre-split Old Shares will be included in the total holding period. Certain Federal Income Tax Consequences The reverse stock split should not result in any recognition of gain or loss. The holding period of the New Shares will include the stockholder’s holding period for the corresponding Old Shares owned prior to the reverse stock split. The adjusted basis of the New Shares (including the original shares) will be equal to the adjusted basis of a stockholder’s original shares. Notwithstanding the foregoing, the federal income tax consequences of the receipt of an additional share in lieu of a fractional interest is not clear but may result in tax liabilities which should not be material in view of the low value of the fractional interest. Our beliefs regarding the tax consequence of the reverse stock split are not binding upon the Internal Revenue Service or the courts, and there can be no assurance that the Internal Revenue Service or the courts will accept the positions expressed above. This summary does not purport to be complete and does not address the tax consequences to holders that are subject to special tax rules, such as banks, insurance companies, regulated investment companies, personal holding companies, foreign entities, nonresident foreign individuals, broker-dealers and tax exempt entities. The state and local tax consequences of the reverse stock split may vary significantly as to each stockholder, depending upon the state in which he or she resides. The foregoing summary is included for general information only. Accordingly, stockholders are urged to consult their own tax advisors with respect to the Federal, State and local tax consequences of the reverse stock split. 8 Change of the Company’s Name to Power Sports Factory, Inc. The Board of Directors of the Company on May 11, 2007, adopted a resolution approving and recommending to the Company's stockholders for their approval an amendment (to the Company's Articles of Incorporation to change the name of our company from Purchase Point Media Corp. to Power Sports Factory, Inc. The Board of Directors determined that it would be appropriate that the name of the Company reflect the Company’s acquisition of Power Sports Factory, Inc. Shareholder Approval of Proposed Amendments Steve Rubakh, the owner of 60,000,000 shares of common stock, and Folsom Family Holdings,the holder of 3,337,500 shares of common stock, or 63% in the aggregate of the issued and outstanding shares of our common stock, have advised our Board of Directors that they will vote their shares in favor of approval for the amendments authorizing the Reverse Split and to change our name from Purchase Point Media Corp. to Power Sports Factory, Inc. The Certificate of Amendment to the Company's Certificate of Incorporation authorizing the Reverse Split and changing the name of the Company to Power Sports Factory, Inc.will not become effective until (i) approval of the amendments by the shareholders at the Special Meeting, and (ii) the Certificate of Amendment has been accepted for filing by the Secretary of State of the State of Minnesota. The Certificate of Amendment will amend Articles I and IV of the Company's Certificate of Incorporation to read as set forth in the text of the proposed Amendment to our Certificate of Incorporation attached as Exhibit A to this Information Statement. Business of Power Sports Factory Power Sports Factory, Inc. was formed in Delaware in June, 2003, andimports, markets, distributes and sells motorcycles and scooters. Through PSF’s manufacturing relationships in China, it began to import and sell Power Sports products in the United States. Its products have been marketed mainly under the “Strada” and “Yamati” brands. At the beginning of 2007, PSF made the determination to focus primarily on the sales and distribution of motor scooters. PSF now sells the motor scooters that it imports primarily to retail distributors and a small portion through the internet. The Motor Scooters That We Sell Motor scooters are step-through or feet-forward vehicles with automatic transmissions. The motor scooter is engine-powered, with the drive system and engine usually attached to either the rear axle or fixed under the seat of the vehicle. They range in engine size from 49.50cc to 600cc with the 150cc and higher motor scooters most capable of sustained highway speeds and capabilities to keep up with regular motorcycles. Majority of motor scooters can be used on highways, but in certain states, 49.50cc scooters may only be used on certain types of roads, such as within the city limits. The motor scooters that we sell have engine sizes ranging from 49.50cc to 300 cc, with wheel sizes from 10” to 16”. Most of motor scooters require a valid drivers' license and a motorcycle registration. They comply and adhere to DOT safety and comfort standards too and hence, have good brakes, suspension, strength, power, and other things. Our Manufacturing and Licensing Rights On May 15, 2007, PSF signed an exclusive licensing agreement with Andretti IV, LLC.Andretti IV, LLC, has the rights to the personal name, likeness and endorsement rights of certain members of the Mario Andretti family. This agreement allows PSF to use the Andretti name to brand scooters for the next 10 years assuming minimum license fees are met. We have an exclusive manufacturing arrangement for the territory of the United States and Puerto Rico with one of the largest manufacturers in China for our Andretti branded line of motor scooters, utilizing the designs of an Italian company purchased by this manufacturer.We have to meet certain annual volume requirements for different models of scooters we purchase under this arrangement. We purchase motor scooters from other manufacturers from time to time. 9 Product Warranty Policies Our product warranty policy is two years on major parts and three years on engines. In addition, the manufacturers of our parts and vehicles have their own warranty policies that limit our financial exposure to a certain extent during the first year of the warranty on major parts. Marketing We have two employees (other than our officers) involved in sales and marketing. We have relationships with over 100 dealers. We use a creative agency to handle all the advertising and marketing programs for our products and also rely on our retailers for sales. Competition The motorscooter industry is highly competitive. The Company’s competitors include specialty companies as well as large motor vehicle companies with diversified product lines. Competitors of the company in the motorcycle and scooter category include Honda, Yamaha, Piaggio/Vespa, Keeway, Genuine Motor Company, Kymco, United Motors and Vento Motorcycles. A number of our competitors have significantly greater financial, technological, engineering, manufacturing, sales, marketing and distribution resources than Power Sports Factory. Their greater capabilities in these areas may enable them to better withstand periodic downturns in the motorscooter industry, compete more effectively on the basis of price and production and more quickly develop new products. In addition, new companies may enter the markets in which Power Sports Factory competes, further increasing competition. Power Sports Factory believes its ability to compete successfully depends on a number of factors including the strength of licensed brand names, effective advertising and marketing, impressive design, high quality, and value. Additionally, our manufacturers may have relationships with our competitors in some or all markets or product lines.Pricing and supply commitments may be more favorable to our competitors.Power Sports Factory may not be able to compete successfully in the future, and increased competition may adversely affect our financial results. We believe that market penetration in this segment is difficult and, among other things, requires significant marketing and sales expenditures. Competition in this market is based upon a number of factors, including price, quality, reliability, styling, product features, customer preference, and warranties. We intend to compete based on competitively based pricing, quality of product offering, service, support, and styling. Government Regulation The motorcycles and scooters we distribute are subject to certification by the U.S. Environmental Protection Agency (“EPA”) for compliance with applicable emissions and noise standards, and by California regulatory authorities with respect to emissions, tailpipe, and evaporative emissions standards. All motorscooters, components and manufactured parts are subject to Department of Transportation (“DOT”) standards. Certain states have minimum product and general liability and casualty insurance liability requirements prior to granting authorizations or certifications to distributors to sell motor vehicles and scooters. Without this insurance we are not permitted to sell these vehicles to motor vehicle dealers in certain states. We have secured policy coverage of $10 million. While we believe that this policy limit will be sufficient initially in order to qualify us to do business, the insurance requirements that are imposed upon us may vary from state to state, and will increase if and as sales increase or as the products we offer increase in variety. Additionally, these insurance limits do not represent the maximum amounts of our actual potential liability and motor vehicle liability tort claims may exceed these claim amounts substantially. No assurance can be made that we will be able to satisfy each state’s insurance coverage requirements or that we will be able to maintain the policy limits necessary from time to time in order to permit sales of our products in various jurisdictions that require such coverage and, if a liability arises, no assurance can be made that these insurance limits will be sufficient. Agent for Service of Process To comply and maintain with Federal regulations under National Highway Traffic Safety Administration (“NHTSA”), we act as Agent for Service of Process for all the products manufactured under the “Yamati” and “Strada” brand names. 10 Intellectual Property We have applied for a trademark for our “Yamati” brand name with the U.S. Patent and Trademark Office. Employees As of January 1, 2008, we had 9 employees (excluding our two executive officers), all of whom are employed at our Pennsauken, New Jersey offices. All of our employees were employed on a full-time basis including ­­­two salespersons, two administrative persons and four operations persons. We are not a party to a collective bargaining agreement with our employees and we believe that our relationship with our employees is satisfactory. Properties Our principal executive offices are located at our 6950 Central Highway, Pennsauken, New Jersey, and comprise an approximately 19,700 square foot facility, which is also the offices and warehouse for our motorcycle and scooter products.We lease this facility under a lease expiring September 30, 2008, with a monthly rental rate of $8,800 through September 30, 2007, increasing to $9,100 on October 1, 2007 through September 30, 2008. During our fiscal year ended June 30, 2007, we leased offices at 585 Southborough Drive, West Vancouver, BC, Canada, consisting of approximately 1,500 square feet of office space at a monthly rental rate of $1,500. This lease has been assumed by our last word® subsidiary. Risk Factors We will require additional financing to sustain operations and, without it, we may not be able to continue operations. We require additional financing to sustain operations. Our inability to raise additional working capital at all or to raise it in a timely manner may negatively impact our ability to fund the operations, to generate revenues, and to otherwise execute the business plan, leading to the reduction or suspension of the operations and ultimately termination of the business. If we obtain additional financing by issuing debt securities, the terms of these securities could restrict or prevent the Company from paying dividends and could limit flexibility in making business decisions. Our future success depends on our ability to respond to changing consumer demands, identify and interpret trends in the industry and successfully market new products. The motor scooter industry is subject to rapidly changing consumer demands, technological improvements and industry standards. Accordingly, we must identify and interpret vehicle trends and respond in a timely manner. Demand for and market acceptance of new products are uncertain and achieving market acceptance for new products generally requires substantial product development and marketing efforts and expenditures. If we do not continue to meet changing consumer demands and develop successful product lines in the future, the Company’s growth and profitability will be negatively impacted.If radical changes in transportation technology occur, it could significantly diminish demand for our products. If we fail to anticipate, identify or react appropriately to changes in product style, quality and trends or is not successful in marketing new products, we could experience an inability to profitably sell our products even at lower cost margins.These risks could have a severe negative effect on our results of operations or financial condition. 11 Our product offering is currently heavily concentrated. The Company currently concentrates on the sale of motor scooters.If consumer demand for motor scooters in general, or the Company’s offerings specifically, wanes or fails to grow, our ability to sell motor scooters may be significantly impacted. Our business and the success of our products could be harmed if Power Sports Factory is unable to maintain their brand image. Our success is heavily dependent upon the market acceptance of our Andretti and Yamati branded lines of motor scooters.If we are unable to timely and appropriately respond to changing consumer demand, the brand names and brand images Power Sports Factory distributes may be impaired. Even if we react appropriately to changes in consumer preferences, consumers may consider those brand images to be outdated or associate those brands with styles of vehicles that are no longer popular.We invest significantly in our branded presentation to the marketplace.Lack of acceptance of our brands will have a material impact on the performance of the Company. Our business could be harmed if we fail to maintain proper inventory levels. We place orders with manufacturers for most products prior to the time we receive customers’ orders. We do this to minimize purchasing costs, the time necessary to fill customer orders and the risk of non-delivery. However, we may be unable to sell the products we have ordered in advance from manufacturers or that we have in inventory. Inventory levels in excess of customer demand may result in inventory write-downs, and the sale of excess inventory at discounted prices could significantly impair brand image and have a material adverse effect on operating results and financial condition. Conversely, if we underestimate consumer demand for our products or if our manufacturers fail to supply the quality products that we require at the time we need them, the Company may experience inventory shortages. Inventory shortages might delay shipments to customers, negatively impact retailer and distributor relationships, and diminish brand loyalty. Our products are subject to extensive international, federal, state and local safety, environmental and other government regulation that may require us to incur expenses, modify product offerings or cease all or portions of our business in order to maintain compliance with the actions of regulators. Power Sports Factory must comply with numerous federal and state regulations governing environmental and safety factors with respect to its products and their use. These various governmental regulations generally relate to air, water and noise pollution, as well as safety standards. If we are unable to obtain the necessary certifications or authorizations required by government standards, or fail to maintain them, business and future operations would be harmed seriously. Use of motorcycles and scooters in the United States is subject to rigorous regulation by the EPA, and by state pollution control agencies. Any failure by the Company to comply with applicable environmental requirements of the EPA or state agencies could subject the Company to administratively or judicially imposed sanctions such as civil penalties, criminal prosecution, injunctions, product recalls or suspension of production. Additionally, the Consumer Product Safety Commission exercises jurisdiction when applicable over the Company’s product categories. The Company’s business and facilities also are subject to regulation under various federal, state and local regulations relating to the sale of its products, operations, occupational safety, environmental protection, hazardous substance control and product advertising and promotion. Failure to comply with any of these regulations in the operation of the business could subject the Company to administrative or legal action resulting in fines or other monetary penalties or require the Company to change or cease business. 12 A significant adverse determination in any material product liability claim against the Company could adversely affect our operating results or financial condition. Accidents involving personal injury and property damage occur in the use of Power Sports Factory’sproducts.It is our policy to vigorously defend against these actions. Product liability insurance is presently maintained by the Company on a “claims made” basis in the amount of $1,000,000 per occurrence and $2,000,000 in the general aggregate. While Power Sports Factory does not have any significant pending product liability litigation, no assurance can be given that material product liability claims against Power Sports Factory will not be made in the future. Adverse determination of material product liability claims made against Power Sports Factory or a lapse in coverage could adversely affect our operating results or financial condition. Significant repair and/or replacement with respect to product warranty claims or product recalls could have a material adverse impact on the results of operations. Power Sports Factory provides a limited warranty for its products for a period of twenty-four months and for engines, three years.We may provide longer warranties in certain geographical markets as determined by local regulations and market conditions. Although we require that our manufacturing partners employ quality control procedures, sometimes a product is distributed which needs repair or replacement. Our standard warranties require us or our dealers to repair or replace defective products during such warranty periods at no cost to the consumer. Our business is subject to seasonality and weather conditions that may cause quarterly operating results to fluctuate materially. Motorcycle and scooter sales in general are seasonal in nature since consumer demand is substantially lower during the colder season in North America. We may endure periods of reduced revenues and cash flows during off-season months and be required to lay off or terminate some employees from time to time. Building inventory during the off-season period could harm financial results if anticipated sales are not realized. Further, if a significant number of dealers are concentrated in locations with longer or more intense cold seasons, or suffer other weather conditions, such as Katrina on the Gulf Coast, a lack of consumer demand may impact adversely the Company’s financial results. Power Sports Factory faces intense competition, including competition from companies with significantly greater resources, and if Power Sports Factory is unable to compete effectively with these companies, market share may decline and business could be harmed. The motorcycle and scooter industry is highly competitive. Our competitors include specialty companies as well as large motor vehicle companies with diversified product lines. Many of our competitors have significantly greater financial, technological, engineering, manufacturing, sales, marketing and distribution resources than the Company. Their greater capabilities in these areas may enable them to better withstand periodic downturns in the recreational vehicle industry, compete more effectively on the basis of price and production and more quickly develop new products. In addition, new companies may enter the markets in which Power Sports Factory competes, further increasing competition. Additionally, our manufacturers may have relationships with our competitors in some or all markets or product lines.Pricing and supply commitments may be more favorable to our competitors.Power Sports Factory may not be able to compete successfully in the future, and increased competition may adversely affect our financial results. We have an exclusive licensing arrangement for a significant portion of our product offering. Our exclusive marketing arrangement with Andretti IV, LLC., requires us to pay Andretti IV a certain minimum payment per year.If we do not make the minimum payment, we may lose our exclusive license. Our licensing fee is a fixed cost according to the agreement which may cause us to be inflexible in our pricing structure. 13 The failure of certain key manufacturing suppliers to provide us with scooters and components could have a severe and negative impact on our business. At this time, we purchase scooters from several Chinese manufacturers and we rely on a small group of suppliers to provide us with components for our products, some of whom are located outside of the United States. If the manufacturers or these suppliers become unwilling or unable to provide the scooters and components, there are a limited number of alternative manufacturers or suppliers who could provide them. Changes in business conditions, wars, governmental changes, and other factors beyond our control or which we do not presently anticipate, could affect our ability to receive the scooters and components from our manufacturer and suppliers. Further, it could be difficult to find replacement components if our current suppliers fail to provide the parts needed for these products. A failure by our major suppliers to provide scooters and these components could severely restrict our ability to manufacture our products and prevent us from fulfilling customer orders in a timely fashion. We are currently negotiating for exclusive design and products from manufacturers that, in addition to other terms, will require us to make minimum purchase commitments.If we do not make the minimum amount of purchases under the agreement, we may lose our exclusive rights to certain products and designs.Additionally we may have to agree to offer reciprocal purchasing exclusivity which could increase risks associated with single source supplying such as pricing, quality control, timely delivery and market acceptance of designs. Our business is subject to risks associated with offshore manufacturing. We import motorcycles and scooters into the United States from China for resale. All of our import operations are subject to tariffs and quotas set by the U.S. and Chinese governments through mutual agreements or bilateral actions. In addition, China, where our products are manufactured may from time to time impose additional new quotas, duties, tariffs or other restrictions on our imports or exports, or adversely modify existing restrictions. Adverse changes in these import costs and restrictions, or our suppliers’ failure to comply with customs regulations or similar laws, could harm our business. Our operations are also subject to the effects of international trade agreements and regulations such as the North American Free Trade Agreement, the Caribbean Basin Initiative and the European Economic Area Agreement, and the activities and regulations of the World Trade Organization. Trade agreements can also impose requirements that adversely affect our business, such as setting quotas on products that may be imported from a particular country into our key market, the United States. In fact, some trade agreements can provide our competitors with an advantage over us, or increase our costs, either of which could have an adverse effect on our business and financial condition. In addition, the recent elimination of quotas on World Trade Organization member countries by 2005 could result in increased competition from developing countries which historically have lower labor costs, including China. This increased competition, including from competitors who can quickly create cost and sourcing advantages from these changes in trade arrangements, could have an adverse effect on our business and financial condition. Our ability to import products in a timely and cost-effective manner may also be affected by problems at ports or issues that otherwise affect transportation and warehousing providers, such as labor disputes or increased U.S. homeland security requirements. These issues could delay importation of products or require us to locate alternative ports or warehousing providers to avoid disruption to our customers. These alternatives may not be available on short notice or could result in higher transit costs, which could have an adverse impact on our business and financial condition. Our international operations expose us to political, economic and currency risks. All of our products came from sources outside of the United States. As a result, we are subject to the risks of doing business abroad, including: • currency fluctuations; • changes in tariffs and taxes; • political and economic instability; and • disruptions or delays in shipments. 14 Changes in currency exchange rates may affect the relative prices at which we are able to manufacture products and may affect the cost of certain items required in our operation, thus possibly adversely affecting our profitability. There are inherent risks of conducting business internationally. Language barriers, foreign laws and customs and duties issues all have a potential negative effect on our ability to transact business in the United States. We may be subject to the jurisdiction of the government and/or private litigants in foreign countries where we transact business, and we may be forced to expend funds to contest legal matters in those countries in disputes with those governments or withcustomers or suppliers. We may suffer from infringements or piracy of our trademarks, designs, brands or products. We may suffer from infringements or piracy of our trademarks, designs, brands or products in the U.S. or globally.Some jurisdictions may not honor our claims to our intellectual properties. In addition, we may not have sufficient legal resources to police or enforce our rights in such circumstances. Unfair trade practices or government subsidization may impact our ability to compete profitably. In an effort to penetrate markets in which the Company competes, some competitors may sell products at very low margins, or below cost, for sustained periods of time in order to gain market share and sales.Additionally, some competitors may enjoy certain governmental subsidations that allow them to compete at substantially lower prices.These events could substantially impact our ability to sell our product at profitable prices. If Power Sports Factory markets and sells its products in international markets, we will be subject to additional regulations relating to export requirements, environmental and safety matters, and marketing of the products and distributorships, and we will be subject to the effects of currency fluctuations in those markets, all of which could increase the cost of selling products and substantially impair the ability to achieveprofitability in foreign markets. As a part of our marketing strategy, Power Sports Factory plans to market and sell its products internationally. In addition to regulation by the U.S. government, those products will be subject to environmental and safety regulations in each country in which Power Sports Factory markets and sells. Regulations will vary from country to country and will vary from those of the United States. The difference in regulations under U.S. law and the laws of foreign countries may be significant and, in order to comply with the laws of these foreign countries, Power Sports Factory may have to implement manufacturing changes or alter product design or marketing efforts. Any changes in Power Sports Factory’s business practices or products will require response to the laws of foreign countries and will result in additional expense to the Company. Additionally, we may be required to obtain certifications or approvals by foreign governments to market and sell the products in foreign countries. We may also be required to obtain approval from the U.S. government to export the products. If we are delayed in receiving, or are unable to obtain import or export clearances, or if we are unable to comply with foreign regulatory requirements, we will be unable to execute our complete marketing strategy. We plan to significantly increase operating expenses related to advertising and the expansion of sales and support departments. Because of our intent to launch the Andretti brand, we expect to incur significant expenditures in advertising and promotions introducing and maintaining visibility of the brand in the marketplace, assuming that the financial resources are available to do so.We also intend to add significant personnel to our sales and support departments.In the event that our advertising campaigns are not successful, and we do not realize significant increases in revenues, our financial results could be adversely affected. 15 Our plan to grow will place strains on the management team and other Company resources to both implement more sophisticated managerial, operational, technological and financial systems, procedures and controls and to train and manage the personnel necessary to implement those functions. The inability to manage growth could impede the ability to generate revenues and profits and to otherwise implement the business plan and growth strategies, which would have a negative impact on business. If we fail to effectively manage growth, the financial results could be adversely affected. Growth may place a strain on the management systems and resources. We must continue to refine and expand the business development capabilities. This growth will require the Company to significantly improve and/or replace the existing managerial, operational and financial systems, procedures and controls, to improve the coordination between various corporate functions, and to manage, train, motivate and maintain a growing employee base. The Company’s performance and profitability will depend on the ability of the officers and key employees to: manage the business as a cohesive enterprise; manage expansion through the timely implementation and maintenance of appropriate administrative, operational, financial and management information systems, controls and procedures; add internal capacity, facilities and third-party sourcing arrangements as and when needed; maintainquality controls; and attract, train, retain, motivate and effectively manage employees. The time and costs to implement these steps may place a significant strain on management personnel, systems and resources, particularly given the limited amount of financial resources and skilled employees that may be available at the time. We may not be able to successfully integrate and manage new systems, controls and procedures for the business, or even if we successfully integrate systems, controls, procedures, facilities and personnel, such improvements may not be adequate to support projected future operations. We may never recoup expenditures incurred during our growth. Any failure to implement and maintain such changes could have a material adverse effect on our business, financial condition and results of operations. We may make acquisitions which could divert management’s attention, cause ownership dilution to stockholders and be difficult to integrate. Given that our strategy envisions growing our business, we may decide that it is in the best interest of the Company to identify, structure and integrate acquisitions that are complementary to, or accretive with, our current business model. Acquisitions, strategic relationships and investments often involve a high degree of risk. Acquisitions can place a substantial strain on current operations, financial resources and personnel.Successful integrations may not be achieved, or customers may become dissatisfied with the Company. We may also be unable to find a sufficient number of attractive opportunities, if any, to meet our objectives. Management The following sets forth-certain information with respect to the directors and executive officers of PPMC: Name Age Position Steve Rubakh 47 President, Acting Chief Financial Officer and Director Steven A. Kempenich 36 Chief Executive Officer, Acting Secretary and Director Albert P. Folsom 68 Director Raymond A. Hatch 72 Director Michael F. Reuling 63 Director On September 5, 2007, in connection with the acquisition of Power Sports Factory, the Board of Directors of the Company amended our By-Laws to provide that the number of directors constituting the entire Board be fixed at five, appointed Steve Rubakh as our President and Acting Chief Financial Officer, and elected Mr. Rubakh as a director of the Company to fill one of the two newly-created directorships.At this Board meeting, Steven Kempenich was also appointed as our Chief Executive Officer and Acting Secretary and was elected to the second newly-created directorship. 16 The Company's directors are elected at the annual meeting of stockholders and hold office until their successors are elected and qualified. The Company's officers are appointed annually by the Board of Directors and serve at the pleasure of the Board. There is no family relationship among any of PPMC's directors and executive officers. The following is a brief summary of the business experience of each of the directors and executive officers of PPMC: Steve Rubakh, ­ Founder of PSF and President Steve Rubakh, age 47,founded Power Sports Factory, Inc., in June, 2003 and currently serves as the President. Prior to founding Power Sports Factory, Mr. Rubakh was the founder of International Parking Concepts specializing in providing services to the hospitality industry. From 1987 to 1992 Mr. Rubakh was the owner and operator of Gold Connection, a fine gem retail operation in Atlantic City. Mr. Rubakh attended both Community College of Philadelphia and Temple University majoring in business administration. Steven A. Kempenich, Chief Executive Officer Steven A. Kempenich, age 36, joined Power Sports Factory on June 4, 2007. Prior to joining Power Sports Factory, Mr. Kempenich was the Vice President of Business Development and Finance for ICON International, Inc. from July of 2002 until June of 2007. From 1999 until joining ICON International, Mr. Kempenich was the Portfolio Manager and Managing Partner for Gentex Asset Management and SAK Capital, LLC. Mr. Kempenich received a Bachelor of Science in Finance, Investments and Entrepreneurial Studies from Babson College in 1992 and a Masters in Business Administration from Harvard University Graduate School of Business Administration in 1996. On February 25, 2004, Mr. Kempenich consented without admitting or denying guilt to a NYSE hearing panel finding that he accepted a post-execution trade into a firm account that was deemed by the NYSE panel as improper. As a result, the NYSE imposed, which Mr. Kempenich consented to, a penalty of a censure, two-month bar and an undertaking to cooperate with the NYSE in connection with any disciplinary proceeding arising from this matter. The SEC and the NASD did not pursue any action regarding this matter. Albert P. Folsom, Director Albert Folsom invented The Last Word, an advertisement display device and formed Amtel Communications Inc. to develop and patent the product. In 1997, Mr. Folsom merged this company, Purchase Point Media Corporation, with the Company, of which he has acted as President of the Company until the closing of the acquisition of Power Sports Factory on September 5, 2007. In 1983 he created Aricana Resources by amalgamating several companies and served as President and Director from 1983 to 1988. Aricana's activities included medical research, and the development and marketing of medicinal products. He also started a publishing company for medicinal products and founded, the American Health Research Association, a not-for-profit corporation. From 1980 to 1982 he served as President and Director of Alanda Energy Corp., an oil and gas company. From 1963 to 1980 he served as a Director and Senior Officer of a number of companies including Computer Parking Systems, Resource Funding and an electrical contracting company. He served in the US Navy between 1956 and 1960. 17 Raymond A. Hatch, Director After completing a Chase Manhattan bank training program and becoming a member of the bank’s credit department, Mr. Hatch started his career on Wall Street in the early sixties. He completed the Reynolds Securities (Dean Witter Reynolds) training program and became an account executive. Subsequently he joined Carreau & Company, which was known as a 1919 NYSE specialist firm specializing in stock issues such a Westinghouse Corporation, Carrier Corporation, General American Oil, etc. He was an officer and director of the company and was primarily responsible for the American Stock Exchange operations. After leaving Carreau & Company , Mr. Hatch joined Delafield & Delafield as a member of the their syndicate department and subsequently, Sterling & Grace &
